DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in funlabeled box element numbers 66, 77, 78, 80, 82 should be provided with descriptive text labels. See 37 CFR 1.84(n).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 10 is objected to because of the following informalities:  lines 1-2 recite "the restoring element provides a strap" and is suggested to be changed to --the restoring element is a strap-- for clarity. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
The limitations of "a limb support to receive the limb of a user", as recited in claim 1 line 4, and "a modular limb support to receive the limb of a user", as recited in line 4 of claim 13. 
The limitations of “a vibration system … to provide a vibration force to the limb”, as recited in lines 5-6 of claim 1 and lines 5-6 of claim 13.
The limitations of “a restoring element … to provide a restoring force to the limb support”, as recited in lines 7-8 of claim 1 and lines 7-8 of claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the limb supports" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 7 further recites “an opposite limb support” in line 3 and it is unclear if the opposite limb support is the same as or in addition to the “two … limb supports” as recited in lines 1-2 of claim 7.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 9, 11, 13, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leismer et al. (2014/0276273 A1).
Regarding claim 1, in figures 1-3 and 6 Leismer discloses an apparatus for applying an axial vibratory force to a limb of a user of the apparatus (the apparatus includes a force unit 22 which translates along an axis 34 and applies a vibration motion 30 to apply an axial vibratory force to the leg of the user, see para. [0048] lines 1-6), the limb having at least first and second segments each having axes and communicating by a joint (the leg has an upper thigh, a knee joint and a lower calf, each of the thigh and lower calf being a first and second segment having their own respective axes, see fig. 1), the apparatus comprising: a limb support (vibration surface 26) to receive the limb of a user (the limb support 26 is a footplate supporting the foot of the user, see fig. 1 and para. [0047] lines 1-5); a vibration system (voice coil 44) communicating with the limb support 26 to provide a vibration force to the limb within a first excursion range (the vibration system 44 imparts a vibration motion 30 to the limb along a first excursion range of less than half an inch, see para. [0051] lines 1-10); and a restoring element (linear actuator 52) communicating with the limb support 26 to provide a restoring force (bias motion 32) to the limb support 26 over a second excursion range larger than the first excursion range wherein the restoring force 32 is dependent on displacement of the limb support 26 from a neutral position (the restoring element 52 applies the restoring force 32 along an excursion range of more than one inch, see para. [0055] lines 1-11; the restoring force 32 being provided to offset an unconscious motion produced by the user, the unconscious motion being that of an increased pressure displacing the limb 
Regarding claim 9, in figures 1-3 Leismer discloses that the limb support 26 further comprises a heel rest to receive a heel of a user when the user is in a sitting position (the limb support 26 is shown to be an elongate textured surface 26 that supports the entire foot of the user and therefore includes a heel rest, along the textured surface 26 that supports the heel of the user such that the heel of the user is able to rest on the heel support, see para. [0047] lines 1-5).
Regarding claim 11, in figure 1 Leismer discloses a user interface 100 communicating a user assessment (the user interface 100 provides a visual display of an assessment of whether or not the user is compliant with the suggested operation of the device, see para. [0075] lines 1-14).
Regarding claim 13, Leismer discloses a modular apparatus for applying an axial vibratory force to a limb of a user of the apparatus, the limb having at least first and second segments each having axes and communicating by a joint, the modular apparatus comprising: a modular limb support to receive the limb of a user; a vibration system communicating with the limb support to provide a vibration force to the feet within a first excursion range; and a restoring element communicating with the limb support to provide a restoring force to the limb support over a second excursion range larger than the first excursion range wherein the restoring force is dependent on displacement of the limb support from a neutral position as recited in the rejection of claim 1 above (as the device includes multiple components and as the definition of 
Regarding claim 16, Leismer discloses that the restoring element is a spring communicating with the limb support to compress the spring when the limb support is displaced, as recited in the rejection of claim 5 above.
Regarding claim 18, Leismer discloses a user interface communicating a user assessment, as recited in the rejection of claim 11 above.
Regarding claim 20, Leismer discloses that the restoring force 32 of the limb support 26 is substantially linear (the restoring force 32 is substantially linear in relation to the axis 34 that the limb support 26 extends along, see fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Deady (2,991,126 A) in view of Brantl (2,983,309 A).

	Deady discloses that the restoring element applies a restoring force due to the movement of the limb support away from the user, see figs. 2-3 and col. 3 lines 45-55, but lacks a detailed description of a vibration system communicating with the limb support to provide a vibration force to the limb within a first excursion range and lacks a detailed description of the axial force also being vibratory.
However, in figures 1 and 4 Brantl teaches that a limb support 19 includes a vibration system 33 communicating with the limb support 19 to provide a vibration force to the limb within a first excursion range and discloses providing an axial vibration force 
The modified Deady reference discloses that the second excursion range is larger than the first excursion range (Brantl discloses that the first excursion range, provided by the vibration system 33, is that of the limb support 10 being rapidly reciprocated toward and away from the user via a vibration motor of the vibration system 33 to provide small amplitudes of vibration, see fig. 4 and col. 3 lines 9-13 of Brantl; Deady discloses that the second excursion range is provided by the full range of motion of the restoring element’s 12 pivoting action, see fig. 7 and col. 3 lines 45-55 of Deady; as shown in figure 4 of Brantl, the first excursion range is relative short compared to the second excursion range, as shown in figure 7 of Deady, which has a wide range of motion and therefore the modified Deady device discloses that the second excursion range is larger than the first excursion range).
Regarding claims 2-3, the modified Deady device discloses that the restoring element is a weight (the restoring element 12 is a support structure that inherently has a weight to it, the weight being heavy enough to maintain the position of the limb support 10, see fig. 7 of Deady) having a center of gravity and communicating with the limb .
Claims 1-3, 5-7, 9, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leismer et al. (2012/0209156 A1; hereinafter referred to as Leismer'156) in view of Hurtado (2016/0279012 A1).
Regarding claim 1, in figures 1, 6b and 10 Leismer’156 discloses an apparatus for applying an axial vibratory force to a limb of a user of the apparatus (the apparatus includes a vibration unit 16 which translates along a track 18 and applies a vibration 
Leismer’156 discloses everything as claimed including the vibration system 16 having the first excursion range and restoring element 17 having the second excursion 
However, in figures 1-6B Hurtado teaches that a limb support 110 is attached to a restoring element 120 that pivots the limb support 110 along a wide range of oscillating motion where the limb support 110 contacts legs 122, see para [0044]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second excursion range of the Leismer’156 device with an excursion range having a wide range of motion as taught by Hurtado to provide a wide excursion range that allows the user to receive an alternative, extreme, stretching motion for the leg (see para. [0044] lines 7-9 of Hurtado), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
	The modified Leismer’156 reference discloses that the second excursion range is larger than the first excursion range (Leismer’156 discloses that the first excursion range, provided by the vibration system 16, is that of the limb support 20 being pushed toward and away from the user via a pivoting eccentric 70 to provide small amplitudes of vibration, see fig. 10 and para. [0044] lines 1-6 and para. [0054] lines 1-5 and para. [0056] lines 1-8 of Leismer’156; Hurtado discloses that the second excursion range is provided by the full range of motion of the restoring element’s 120 pivoting action, see figs. 1-3 and see para [0044] of Hurtado; as shown in figure 10 of Leismer’156, the first excursion range is relative short compared to the second excursion range, as shown in 
Regarding claims 2-3, the modified Leismer’156 device discloses that the restoring element is a weight (the restoring element 17 is a support structure that inherently has a weight to it, the weight being heavy enough to maintain the position of the limb support 20, see fig. 6b of Leismer’156) having a center of gravity and communicating with the limb support (see the limb support 20 shown in fig. 1 of Leismer’156) whereby the center of gravity is lifted along a vertical axis when the limb support is displaced (weight inherently has a center of gravity and the weight’s center of gravity is inherently lowered and lifted when the arcuate support swings upward and downward, bringing the vibration unit’s 16 weight to an offset position that shifts the center of gravity of the restoring element 17 along a vertical axis away from the limb support, see fig. 6b Leismer’156), and that the weight is provided by a rocker (arcuate supports of the weight that provide an oscillating motion, see fig. 6b and para. [0042] lines 20-28 of Leismer’156) providing rocking movement of the limb support toward and away from the user whereby displacement of the limb support occurs when rocking away from the user and the restoring force is applied to the limb support when rocking toward the user (the rocker provides an oscillating rocking motion to the limb support 20 toward and away from the user, see fig. 6b of Leismer’156, and displacement of the limb support 20 occurs when rocking away from the user, due to the user pushing the rocker and limb support 20, and a restoring force is applied to the limb support 20 when rocking toward the user as the rocker’s curved structure and the pivot that the rocker is 
Regarding claim 5, the modified Leismer’156 device discloses everything as claimed, including the restoring element pivoting on a hinge, see fig. 6b and para. [0042] lines 20-23 of Leismer’156, but lacks a detailed description of the restoring element is a spring communicating with the limb support to compress or extend the spring when the limb support is displaced. 
However, figures 1-3 of Hurtado teaches that a restoring element 128 is a spring (the restoring element 128 is an elastic rubber strap, see para. [0052] lines 5-8) communicating with the limb support 110 to compress or extend the spring when the limb support 110 is displaced (the user grasps the handles 134 of the restoring element 128 to pull on and provide a restoring force, that compresses and extends the spring, to bias against the motion of the user’s foot pressing down on the limb support 110 to displace the limb support 110, see para. [0054] lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leismer’156 restoring element with the addition of a spring as taught by Hurtado to provide an alternative repetitive pulling and relaxing stretching therapy, see para. [0054] lines 7-8 of Hurtado.
Regarding claim 6, the modified Leismer’156 device discloses that the spring (as taught by Hurtado) is a spring-loaded hinge whereby displacement of the limb support occurs when rotating the limb support away from the user and the restoring force is applied to the limb support when rotating the limb support toward the user (After the modification, the spring is the elastic rubber strap 128 of Hurtado and the hinge formed by 128 and the limb support 20 of Leismer‘156, alternatively, the spring is interpreted as the elastic rubber strap 128 of Hurtado and the hinge formed by 17 of Leismer’156, the user presses down on the limb support 20 to displace the limb support 20, the limb support 20 rotating away from the user due to the hinge of the restoring element, and the restoring force is applied to the limb support 20 due to the user, holding handles of the spring on the restoring element taught by Hurtado, extending the spring away from the user, the spring naturally biasing the restoring element back toward the user to apply the restoring force, see fig. 6b and para. [0042] lines 20-23 of Leismer’156 and figs. 1-3 and para. [0054] lines 1-8 of Hurtado).
Regarding claim 7, the modified Leismer’156 device discloses everything as claimed including the limb support and that motion of the limb support generates the restoring force that acts on the limb support, see fig. 1 and para. [0042] lines 20-28 of Leismer’156, but lacks a detailed description of the limb supports being two separately displaceable limb supports receiving each of the user's limbs separately and the restoring force is generated by the displacement of an opposite limb support.
However, in an alternate embodiment shown in figure 5, Leismer’156 teaches that the limb supports 20a/20b are two separately displaceable limb supports receiving each of the user's limbs separately and a force is generated by the displacement of an opposite limb support (the limb supports 20a/20b are shown to receive both feet of the user separately from one another, and, when the user pushes their foot against one of the limb supports 20a/20b, the opposing limb support acts on and displaces the vibration system 16/21 away from the user due to the vibrating arm 21, between the limb supports 20a/20b and vibration unit 16, of the vibration system 16/21, see para. 
Regarding claim 9, in figures 1-3 Leismer’156 discloses that the limb support 26 further comprises a heel rest to receive a heel of a user when the user is in a sitting position (the limb support 26 is shown to be an elongate textured surface 26 that supports the entire foot of the user and therefore includes a heel rest, along the textured surface 26 that supports the heel of the user such that the heel of the user is able to rest on the heel support, see para. [0047] lines 1-5).
Regarding claim 10, the modified Leismer’156 device discloses everything as claimed including the restoring element, see fig. 6b and para. [0042] lines 20-28 of Leismer’156, but lacks a detailed description of the restoring element providing a strap receivable by a user's hands to provide the restoring force.
However, figures 1-3 of Hurtado teaches that a restoring element 120 providing a strap 128 receivable by a user's hands to provide the restoring force (the user grasps the handles 134 of the strap 128 to pull on and provide a restoring force to bias against the motion of the user’s foot pressing down on the limb support 110, see para. [0054] lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Leismer’156 restoring 
Regarding claim 12, the modified Leismer’156 device discloses that a displacement of the limb support is along at least two orthogonal directions (the limb support 20 is displaced linearly, due to the vibratory motion of the vibration system 16, and is displaced along multiple directional axes, toward and away from the user, that are orthogonal to and lesser/greater than ninety degrees from, due to the oscillating motion of the restoring element 17, the linear vibratory motion of the limb support 20 due to the vibration system 16, see fig. 6b and para. [0042] lines 20-28 of Leismer’156).
Regarding claim 13, the modified Leismer’156 device discloses a modular apparatus for applying an axial vibratory force to a limb of a user of the apparatus, the limb having at least first and second segments each having axes and communicating by a joint, the modular apparatus comprising: a modular limb support to receive the limb of a user; a vibration system communicating with the limb support to provide a vibration force to the feet within a first excursion range; and a restoring element communicating with the limb support to provide a restoring force to the limb support over a second excursion range larger than the first excursion range wherein the restoring force is dependent on displacement of the limb support from a neutral position (as the device includes multiple components and as the definition of modular is “constructed with standardized units or dimensions allowing flexibility and variety in use”, the apparatus contains multiple different units that vary from each other in use; for example, the function of the limb support 20, supporting the foot of the user, varies from the function of the vibration system 16 and restoring element 17, the vibration system 16 providing 
Regarding claims 14-15, the modified Leismer’156 device discloses that the restoring element is a weight having a center of gravity and communicating with the limb support whereby the center of gravity is lifted along a vertical axis when the limb support is displaced and wherein the restoring element comprises a modular rocker applying the restoring force to the limb support when rocking toward the user (as taught by Leismer’156), as recited in the rejections of claims 2-3 (of Leismer’156 in view of Hurtado) above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leismer'156 and Hurtado as applied to claim 3 above, and further in view of Lockett (7,374,517 B2).
Regarding claim 4, the modified Leismer’156 device discloses everything as claimed including the rocker, see fig. 6b of Leismer’156, but lacks a detailed description of the rocker being interchangeable to change a radius of curvature of the rocker.
However, in figures 1-3 Lockett discloses a rocker 6/8 that is interchangeable to change a radius of curvature of the rocker 6/8 (the rocker 6/8 includes connective features, such as bores 10 and protrusions 20, that allow the user to swap and change the arcuate shape of the rocker 6/8, relative to a limb support 4, and therefore change the radius of curvature of the rocker 6/8, see col. 2 lines 57-64 and col. 13 lines 23-61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Leismer’156 rocker to be interchangeable to change the radius of curvature of the rocker as taught .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Deady and Brandtl as applied to claim 3 above, and further in view of Lockett (7,374,517 B2).
Regarding claim 4, the modified Deady device discloses everything as claimed including the rocker and further disclosing that alternative rockers are available to provide alternative restoring forces, see fig. 7 and col. 3 lines 45-65 of Deady), but lacks a detailed description of the rocker being interchangeable to change a radius of curvature of the rocker.
However, in figures 1-3 Lockett discloses a rocker 6/8 that is interchangeable to change a radius of curvature of the rocker 6/8 (the rocker 6/8 includes connective features, such as bores 10 and protrusions 20, that allow the user to swap and change the arcuate shape of the rocker 6/8, relative to a limb support 4, and therefore change the radius of curvature of the rocker 6/8, see col. 2 lines 57-64 and col. 13 lines 23-61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Deady rocker to be interchangeable to change the radius of curvature of the rocker as taught by Lockett to allow the user to adapt the device to a variety of alternative therapeutic and exercise applications, see col. 13 lines 23-33 of Lockett.
Claims 8 and 17 are is rejected under 35 U.S.C. 103 as being unpatentable over Leismer'156 and Hurtado as applied to claims 1 and 13 above, and further in view of Ceoldo et al. (9,393,171 B2).

However, in figures 1-5 Ceoldo teaches that a limb support 1/6/12/13 being interchangeable to change a dimension of the limb support 1/6/12/13 (the limb support 1/6/12/13 includes fastening devices that allow the user to swap and change the overall shape of the limb support 1/6/12/13, relative to a vibration system, including an eccentric mass electric motor 21 and elastic components 8, underlying the limb support 1/6/12/13, see col. 7 lines 21-47). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Leismer’156 limb support to be interchangeable to change the dimension of the limb support as taught by Ceoldo to allow the device to accommodate users of different shapes and sizes, see col. 7 lines 41-47 of Ceoldo.
Regarding claim 17, the modified Leismer’156 discloses that the limb support is interchangeable to change a dimension of the limb support (as taught by Ceoldo), in the rejection of claim 8 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Arnold (7481751-B1)  is cited to show a modular tilting limb support.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TU A VO/Primary Examiner, Art Unit 3785